
	
		I
		111th CONGRESS
		1st Session
		H. R. 2856
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2009
			Ms. Fallin (for
			 herself, Mr. Turner,
			 Mr. Bishop of Utah,
			 Mr. Boren,
			 Mr. McCotter,
			 Mr. Bartlett,
			 Mr. Sam Johnson of Texas,
			 Mr. Abercrombie,
			 Mr. Cole, Mr. Skelton, Mr.
			 McKeon, Mr. Kline of
			 Minnesota, Mr. Fleming,
			 and Mr. Hunter) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to require that
		  military decorations, ribbons, badges, medals, insignia, and other uniform
		  accouterments used by the Armed Forces be produced in the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 U.S. Military Medals and Insignia
			 Pride and Patriotism Act of 2009.
		2.Requirement to buy
			 military decorations, ribbons, badges, medals, insignia, and other uniform
			 accouterments produced in the United States
			(a)RequirementSubchapter III of chapter 147 of title 10,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					2495c.Requirement
				to buy military decorations and other uniform accouterments from American
				sources; exceptions
						(a)Buy-American
				requirementA military
				exchange store or other nonappropriated fund instrumentality of the Department
				of Defense may not purchase for resale any military decorations, ribbons,
				badges, medals, insignia, and other uniform accouterments that are not produced
				in the United States. Competitive procedures shall be used in selecting the
				United States producer of the decorations.
						(b)Heraldic quality
				controlNo certificate of authority (contained in part 507 of
				title 32, Code of Federal Regulations) for the manufacture and sale of any item
				reference in subsection (a) by the Institute of Heraldry, the Navy Clothing and
				Textile Research Facility, or the Marine Corps Combat Equipment and Support
				Systems for quality control and specifications purposes shall be permitted
				unless these items are from domestic material manufactured in the United
				States.
						(c)ExceptionSubsections (a) and (b) do not apply to the
				extent that the Secretary of Defense determines that a satisfactory quality and
				sufficient quantity of an item covered by subsection (a) and produced in the
				United States cannot be procured.
						(d)United states
				definedIn this section, the
				term United States includes the Commonwealth of Puerto Rico,
				Guam, the United States Virgin Islands, the Commonwealth of the Northern
				Mariana Islands, American Samoa, and any other territory or possession of the
				United
				States.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by adding at the end the following new item:
				
					
						2495c. Requirement to buy military
				decorations and other uniform accouterments from American sources;
				exceptions.
					
					.
			(c)Conforming
			 amendmentSection 2533a(b)(1) of such title is amended—
				(1)in subparagraph
			 (D), by striking or at the end;
				(2)in subparagraph
			 (E), by striking the period at the end and inserting ; or;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(F)military decorations, ribbons, badges,
				medals, insignia, and other uniform
				accouterments.
						.
				
